Title: Virginia Delegates to Benjamin Harrison, [26] July 1783
From: Virginia Delegates
To: Harrison, Benjamin


Sir,
Princeton July [26] 27th, 1783
We have before us, the two letters with which your Excellency honored us the 4th and 12th of this month. Their enclosures have been laid before Congress, and are referrd for reports.
We shall make due enquiry after Cap’n Camm; and endeavor to retreive the effects he carried off. We have the pleasure to inform your Excellency, that intelligence has been receivd of the arrival of the Definitive treaty at N. York. But Congress have receivd no Advices of it from their Ministers in Europe.
We do not know any colour of reason for the report you mention relative to our Commander in Chief. On the contrary we believe, that his popularity, like his merit, has not suffered the smallest diminution.

We have the honor to be with the greatest respect Yr. Excellencys most obedt. Servts.
Theo’k Bland Jr.Arthur Lee
P.S. Congress has this moment recevd, from Sir Guy Carleton, information, that several persons have been taken up in New York on suspicion of forging the Notes issued by the Superintendant of Finance. It appears from their examinations that this nefarious practice has been carried on to great extent in that City. His Letter dated the 23d makes no mention of the Definitive treaty.

A. L.
